Case 18-61226   Doc 52   Filed 05/07/19 Entered 05/07/19 17:31:51   Desc Main
                           Document     Page 1 of 4
Case 18-61226   Doc 52   Filed 05/07/19 Entered 05/07/19 17:31:51   Desc Main
                           Document     Page 2 of 4
Case 18-61226   Doc 52   Filed 05/07/19 Entered 05/07/19 17:31:51   Desc Main
                           Document     Page 3 of 4
Case 18-61226   Doc 52   Filed 05/07/19 Entered 05/07/19 17:31:51   Desc Main
                           Document     Page 4 of 4
